Case 4:20-cv-00571-GKF-JFJ Document 28 Filed in USDC ND/OK on 05/25/21 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF OKLAHOMA

  T.D. WILLIAMSON, INC.,

                 Plaintiff,

  v.                                                   Case No. 20-CV-571-GKF-JFJ

  FEDERAL INSURANCE COMPANY,

                 Defendant.


                                            JUDGMENT

         Pursuant to this court’s order of May 25, 2021 granting summary judgment in favor of

  defendant Federal Insurance Company, it is hereby ordered that plaintiff T.D. Williamson, Inc.

  recover nothing, and that the action be dismissed on the merits.

         ENTERED this 25th day of May, 2021.
